18‐1260‐cv 
Kolbasyuk v. Capital Mgmt. Servs., LP 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2018 
 
            (Argued: December 13, 2018          Decided: March 12, 2019) 
                                           
                                 No. 18‐1260‐cv 
                                           
                    –––––––––––––––––––––––––––––––––––– 
                                           
       YURI KOLBASYUK, on behalf of himself and all others similarly situated, 
                                           
                               Plaintiff‐Appellant, 
                                           
                                        ‐v.‐ 
                                           
                      CAPITAL MANAGEMENT SERVICES, LP, 
                                           
                              Defendant‐Appellee. 
                                           
                    –––––––––––––––––––––––––––––––––––– 
 
Before:        SACK, LIVINGSTON, and CHIN, Circuit Judges.   
 
       Plaintiff‐Appellant  Yuri  Kolbasyuk  received  a  debt  collection  letter  from 
Defendant‐Appellee  Capital  Management  Services,  LP  (“CMS”).    Kolbasyuk 
sued CMS under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., but 
the United States District Court for the Eastern District of New York (Cogan, J.) 
rejected  his  claims.    We  hold  that  a  debt  collection  letter  that  informs  the 
consumer of the total, present quantity of his or her debt satisfies 15 U.S.C. § 1692g 
notwithstanding  its  failure  to  inform  the  consumer  of  the  debt’s  constituent 
components or the precise rates by which it might later increase.    We further hold 
that  such  a  letter  does  not  violate  15  U.S.C.  §  1692e  for  failure  to  inform  the 

                                              1 
consumer that his or her balance might increase due to interest or fees when the 
letter contains the “safe harbor” language previously ratified in Avila v. Riexinger 
& Associates, LLC, 817 F.3d 72 (2d Cir. 2016).    Accordingly, the judgment of the 
district court is AFFIRMED. 
 
FOR PLAINTIFF‐APPELLANT:              LEVI  HUEBNER,  Levi Huebner & Associates, 
                                      PC, Brooklyn, New York, for Yuri Kolbasyuk. 
 
FOR DEFENDANT‐APPELLEE:               KIRSTEN  H.  SMITH  (Bryan  C.  Shartle,  on  the 
                                      brief),  Sessions,  Fishman,  Nathan  &  Israel 
                                      LLC,  Metairie,  Louisiana,  for  Capital 
                                      Management Services, LP.   
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      The Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), 

regulates  certain  communications  from  debt  collectors  to  consumers  with 

outstanding  debts.    Plaintiff‐Appellant  Yuri  Kolbasyuk  sought  to  invoke  the 

FDCPA’s protections when he received a debt collection letter from Defendant‐

Appellee Capital Management Services, LP (“CMS”).    The United States District 

Court  for  the  Eastern  District  of  New  York  (Cogan,  J.)  dismissed  Kolbasyuk’s 

claims  under  15  U.S.C.  §§  1692e  (“Section  1692e”)  and  1692g  (“Section  1692g”).   

We hold that CMS’s letter complied with both provisions and therefore AFFIRM 

the district court’s dismissal of Kolbasyuk’s claims.     




                                            2 
                                    BACKGROUND 

I.    Factual Background1 

         Kolbasyuk owed a debt to Barclays Bank Delaware (“Barclays”).    Barclays 

hired CMS to collect it.    In an effort to accomplish that task, CMS sent Kolbasyuk 

a  dunning  letter  dated  July  21,  2017.    The  letter  stated  the  present  amount  of 

Kolbasyuk’s debt (about six thousand dollars) as well as the identity of the original 

and current creditor (Barclays).    The letter contained CMS’s address and contact 

information, including a website at which Kolbasyuk could submit his payment.   

The letter noted that it was a “communication . . . from a debt collector.”    Joint 

App’x 22.    It also contained the following language: 

         As of the date of this letter, you owe $5918.69.    Because of interest, 
         late charges, and other charges that may vary from day to day, the 
         amount due on the day you pay may be greater.    Hence, if you pay 
         the amount shown above, an adjustment may be necessary after we 
         receive  your  check,  in  which  event  we  will  inform  you  before 
         depositing the check for collection.    For more information, write the 
         undersigned or call 1‐877‐335‐6949.   
          
Id.   




         The  factual  background  presented  below  is  derived  from  the  allegations  in 
         1

Kolbasyuk’s complaint, which we must accept as true in considering CMS’s motion to 
dismiss.    See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     


                                             3 
II.    Procedural History 

       After receiving CMS’s letter, Kolbasyuk filed a putative class action in the 

United States District Court for the Eastern District of New York.    He alleged that 

the  letter  violated  Sections  1692e  and  1692g  of  the  FDCPA.    According  to 

Kolbasyuk’s  complaint,  the  letter  violated  those  provisions  because  it  failed  to 

inform  him,  inter  alia,  “what  portion  of  the  amount  listed  is  principal,”  “what 

‘other charges’ might apply,” “if there is ‘interest,’” “when such interest will be 

applied,”  and  “what  the  interest  rate  is.”    Joint  App’x  17.    Kolbasyuk  also 

claimed that the letter conveyed the mistaken impression “that the debt could be 

satisfied by remitting the listed amount as of the date of the letter, at any time after 

receipt of the letter.”    Id. at 18.     

       On  April  14,  2018,  the  district  court  dismissed  Kolbasyuk’s  complaint, 

holding that CMS’s letter violated neither of the two provisions that Kolbasyuk 

cited.    In  so  doing,  the  district  court  noted  that  the  letter  “stated  the  amount 

plaintiff owed as of its date” and “stated that the amount owed may increase due 

to  interest  and  fees.”    Kolbasyuk  v.  Capital  Mgmt.  Servs.,  LP,  No.  17‐CV‐07499 

(BMC),  2018  WL  1785489,  at  *2  (E.D.N.Y.  Apr.  14,  2018).    Kolbasyuk  timely 

appealed.   




                                              4 
                                       DISCUSSION 

       The district court dismissed Kolbasyuk’s complaint under Federal Rule of 

Civil  Procedure  12(b)(6).    This  Court  reviews  such  dismissals  de  novo.    Forest 

Park Pictures v. Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir. 2012).   

To  avoid  dismissal  under  Rule  12(b)(6),  the  plaintiff’s  complaint  must  “state  a 

claim to relief that is plausible on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 

570  (2007).    The  plaintiff  must  “plead[]  factual  content  that  allows  the  court  to 

draw  the  reasonable  inference  that  the  defendant  is  liable  for  the  misconduct 

alleged.”    Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009).    In  evaluating  a  motion  to 

dismiss under Rule 12(b)(6), we assume as true all factual allegations asserted in 

the plaintiff’s complaint.    Id.   

       In the Second Circuit, “the question of whether a communication complies 

with  the  FDCPA  is  determined  from  the  perspective  of  the  ‘least  sophisticated 

consumer.’”    Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008).   

While the least sophisticated consumer may lack “the astuteness of a ‘Philadelphia 

lawyer’ or even the sophistication of the average, everyday, common consumer,” 

Russell  v.  Equifax  A.R.S.,  74  F.3d  30,  34  (2d  Cir.  1996),  he  can  nonetheless  “be 

presumed to possess a rudimentary amount of information about the world and a 




                                               5 
willingness to read a collection notice with some care,” Clomon v. Jackson, 988 F.2d 

1314, 1319 (2d Cir. 1993).    Under this standard, a collection notice may violate the 

FDCPA  when  it  is  sufficiently  ambiguous  to  give  rise  to  a  reasonable,  but 

inaccurate, interpretation.    See Clomon, 988 F.2d at 1319.           

I.    Section 1692g 

       Kolbasyuk  argues  that  CMS’s  letter  violated  Section  1692g.    That  section 

provides, in pertinent part: 

      Within five days after the initial communication with a consumer in 
      connection with the collection of any debt, a debt collector shall . . . 
      send the consumer a written notice containing— 
       
         (1) the amount of the debt[.] 
        
15 U.S.C. § 1692g(a).    CMS’s letter stated: “As of the date of this letter, you owe 

$5918.69.”    Joint  App’x  22.    Nevertheless,  Kolbasyuk  argues  that  CMS’s  letter 

did not include the required “amount of the debt” because it failed to inform him, 

inter alia, “what portion of the amount listed is principal,” “what ‘other charges’ 

might  apply,”  “if  there  is  ‘interest,’”  “when  such  interest  will  be  applied,”  and 

“what the interest rate is.”    Joint App’x 17.    Absent these detailed disclosures, 

Kolbasyuk  contends,  an  “otherwise  accurate  statement”  of  his  debt  violates 

Section 1692g.    Id. at 16.         




                                              6 
       The  text  of  Section  1692g  clearly  forecloses  Kolbasyuk’s  argument.    That 

provision  required  CMS  to  inform  Kolbasyuk  of  the  “amount  of  the  debt”  in 

question.    15  U.S.C.  §  1692g(a).    The  word  “amount”  signifies  a  total,  present 

quantity.    See  Amount,  OXFORD  ENGLISH  DICTIONARY  (2d  ed.  1989)  (defining 

“amount”  as  “the  sum  total  to  which  anything  mounts  up  or  reaches  .  .  .  in 

quantity”).    The word “debt,” as defined in the FDCPA, signifies an obligation to 

pay  money.    See  15  U.S.C.  §  1692a(5)  (defining  “debt”  as  “any  obligation  or 

alleged obligation of a consumer to pay money arising out of a transaction”).    The 

“amount of the debt,” then, signifies the total, present quantity of money that the 

consumer is obligated to pay.    And that is exactly the figure that CMS provided: 

the total, present quantity of money that Kolbasyuk was obligated to pay Barclays 

as of the date of CMS’s letter.2    Nothing in Section 1692g required CMS to inform 



       2   On  appeal,  Kolbasyuk  contests  for  the  first  time  in  this  litigation  not  only  the 
sufficiency of the figure that CMS provided, but also its accuracy.    It is “a well‐established 
general rule that an appellate court will not consider an issue raised for the first time on 
appeal.”    Askins v. Doe No. 1, 727 F.3d 248, 252 (2d Cir. 2013) (internal quotation marks 
omitted).    Kolbasyuk  seeks  to  avoid  waiver  by  claiming  that  his  initial  complaint 
adequately  alleged  that  CMS  misstated  the  total  quantity  he  owes.    But  it  did  not.   
Nothing  in  Kolbasyuk’s  complaint  contested  the  accuracy  of  CMS’s  $5918.69  figure.   
Assertions like “[t]he Letter failed to inform Plaintiff whether the amount listed already 
includes  ‘interest,’”  Joint  App’x  at  17,  are  not  the  same  as  an  assertion  that  CMS’s 
statement  of  Kolbasyuk’s  debt  was  inaccurate.    Kolbasyuk  has  therefore  failed  to 
plausibly plead a violation of Section 1692g on the ground that CMS inaccurately stated 
the total amount of his debt.    See Iqbal, 556 U.S. at 678. 


                                                  7 
Kolbasyuk of the constituent components of that debt or the precise rates by which 

it might later increase.3             

       Rather  than  relying  on  the  text  of  Section  1692g,  Kolbasyuk  places  great 

weight on our recent opinion in Carlin v. Davidson Fink LLP, 852 F.3d 207 (2d Cir. 

2017).    But Carlin does not control this case.    The debt collection letter at issue in 

Carlin  included  a  “Payoff  Statement”  that  allowed  Carlin  to  retire  his  debt  by 

paying the “Total Amount Due” stated in the letter through some future date.    Id. 

at 211.    That “Total Amount Due,” however, was merely an estimate.    Davidson 

Fink’s letter noted that “the Total Amount Due may include estimated fees, costs, 

additional payments, and/or escrow disbursements that will become due prior to 

the ‘Statement Void After’ date, but which are not yet due as of the date this Payoff 

Statement is issued,” and that Carlin would receive a refund in the amount of any 

overpayment.    Id.    The letter violated Section 1692g because Davidson Fink had 

only  provided  Carlin  with  an  estimated,  future  amount  that  Carlin  might  owe, 


       3  Nor are we the first court to so conclude.    See, e.g., Barnes v. Advanced Call Ctr. 
Techs., LLC, 493 F.3d 838, 840 (7th Cir. 2007) (stating that the “amount of the debt” means 
the “exact dollar amount owed” as of the date of the letter); Wilson v. Trott Law, P.C., 118 
F. Supp. 3d 953, 963 (E.D. Mich. 2015) (“[T]here is no language in the FDCPA that requires 
a debt collector to provide a complete breakdown of the debt owed.”); Meier v. Law Offices 
of Weltman, Weinberg, & Reis Co., L.P.A., 2011 WL 2039113, at *7 (W.D. Pa. May 5, 2011) 
(finding “no merit to . . . [the] argument that Defendant violated the FDCPA by failing to 
itemize the amounts due and how they increased over time”).   


                                               8 
rather than the total, present amount that Carlin did owe.    Carlin thus presented 

an  altogether  different  question  than  CMS’s  letter  to  Kolbasyuk,  which  clearly 

states the total, present quantity of Kolbasyuk’s debt as of the letter’s date.         

       Kolbasyuk repeatedly quotes our statement in Carlin that a debt collection 

letter  “is  incomplete  where,  as  here,  it  omits  information  allowing  the  least 

sophisticated consumer to determine the minimum amount she owes at the time 

of the notice, what she will need to pay to resolve the debt at any given moment 

in the future, and an explanation of any fees and interest that will cause the balance 

to increase.”    Id. at 216.    For the reasons stated above, however, Kolbasyuk has 

taken that language out of context.    Carlin establishes that an estimated, forward‐

looking “Payoff Statement” may need to inform the consumer of “what she will 

need to pay to resolve the debt at any given moment in the future” or provide “an 

explanation of any fees and interest that will cause the balance to increase.”    Id.   

But  where,  as  here,  the  debt  collector  has  already  informed  the  consumer  of  the 

“minimum  amount  she  owes  at  the  time  of  the  notice,”  id.,  Carlin  simply  lacks 

relevance.4    We therefore create no inconsistency with our precedent in holding 



       4  Indeed, applying Carlin’s language broadly to all debt collection letters would 
likely prove untenable as a practical matter.    As the Seventh Circuit has recognized, it 
might  well  “be impossible” for a debt collector “to  determine what the amount of  the 
debt might be at some future date if for example the interest rate in the loan agreement 

                                             9 
that a debt collection letter that informs the consumer of the total, present quantity 

of his or her debt satisfies Section 1692g, notwithstanding its failure to inform the 

consumer  of  the  debt’s  constituent  components  or  the  precise  rates  by  which  it 

might later increase.             

II.    Section 1692e 

       Kolbasyuk  also  claims  that  CMS’s  letter  violated  Section  1692e.    That 

section  provides  that  “[a]  debt  collector  may  not  use  any  false,  deceptive,  or 

misleading representation or means in connection with the collection of any debt.”   

Id.    Section 1692e provides a non‐exhaustive list of sixteen potential violations of 

its terms, but Kolbasyuk invokes none of them here.    Instead, he contends that 

CMS  violated  Section  1692e  because  “[t]he  least  sophisticated  consumer  could 

reasonably believe that the debt could be satisfied by remitting the listed amount 

as of the date of the letter, at any time after receipt of the letter.”    Joint App’x 18.   

With that argument, Kolbasyuk apparently seeks to capitalize on Avila v. Riexinger 

& Associates, LLC, 817 F.3d 72 (2d Cir. 2016), in which we held that a debt collector’s 

failure to disclose that a consumer’s balance might increase due to interest and fees 




was variable.”    Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 
872, 875 (7th Cir. 2000) (Posner, J.).     


                                             10 
violated Section 1692e, id. at 76.    We stated in Avila that “[a] reasonable consumer 

could read the notice and be misled into believing that she could pay her debt in 

full by paying the amount listed on the notice.”    Id. 

       But Kolbasyuk overlooks a major difference between his case and Avila’s.   

Here,  CMS  did  disclose—quite  explicitly—that  Kolbasyuk’s  balance  might 

increase.    Specifically, CMS’s letter stated the following: 

       As of the date of this letter, you owe $5918.69.    Because of interest, 
       late  charges,  and  other  charges  that  may  vary  from  day  to  day,  the 
       amount due on the day you pay may be greater.    Hence, if you pay the 
       amount  shown  above,  an  adjustment  may  be  necessary  after  we 
       receive  your  check,  in  which  event  we  will  inform  you  before 
       depositing the check for collection.    For more information, write the 
       undersigned or call 1‐877‐335‐6949. 
    
Joint  App’x  22  (emphasis  added).    CMS’s  unambiguous  disclosure  of  the 

potential  that  Kolbasyuk’s  debt  might  increase  vitiates  Kolbasyuk’s  attempted 

analogy to Avila.    Not even the least sophisticated consumer could conclude that 

his debt “could be satisfied by remitting the listed amount . . . at any time after 

receipt  of  the  letter,”  Joint  App’x  18,  in  the  face  of  an  explicit  warning  to  the 

contrary.     

       Moreover,  the  above‐quoted  language  from  CMS’s  letter  (excepting  the 

numerical substitutions) identically tracks the “safe harbor” language adopted by 




                                              11 
the  Seventh  Circuit  in  Miller  v.  McCalla,  Raymer,  Padrick,  Cobb,  Nichols,  &  Clark, 

L.L.C., 214 F.3d 872 (7th Cir. 2000).    In Avila, we imported the Miller “safe harbor” 

language into Second Circuit law, holding that a debt collector who uses it “will 

not  be  subject  to  liability  under  Section  1692e  for  failing  to  disclose  that  the 

consumer’s balance may increase due to interest and fees.”    Avila, 817 F.3d at 77; 

see  also  id.  (“Using  the  language  set  forth  in  Miller  will  qualify  for  safe‐harbor 

treatment . . . .”).    To be sure, this “safe harbor” language might not immunize 

debt  collectors  from  all  liability  for  “false,  deceptive,  or  misleading 

representation[s] or means in connection with the collection of any debt,” 15 U.S.C. 

§ 1692e.    But we nonetheless reaffirm today what we said previously in Avila: use 

of  the  Miller  “safe  harbor”  language  immunizes  a  debt  collector  from  a  Section 

1692e claim predicated upon an alleged “fail[ure] to disclose that the consumer’s 

balance may increase due to interest and fees.”    Avila, 817 F.3d at 77.5 



       5  Kolbasyuk argues, again for the first time on appeal, that the opinions in Miller 
and Avila exceed the boundaries of Article III of the Constitution by reaching issues not 
presented by the case or controversy before the court in each case.    Even if this argument 
had any merit, we deem it waived due to Kolbasyuk’s clear failure to raise it below.    See 
Askins, 727 F.3d at 252.    Moreover, even if Kolbasyuk were correct that Avila does not 
bind us, this case or controversy does present the relevant “safe harbor” language for our 
consideration because CMS used that language verbatim in its notice.    And under the 
circumstances  of this  case,  we agree with  the reasoning in  Miller that “[n]o  reasonable 
person could conclude that the statement” in CMS’s letter “does not inform the debtor” 
that his balance might continue to increase.    Miller, 214 F.3d at 876.               


                                              12 
       Finally, to the extent that Kolbasyuk attempts to state a claim under Section 

1692e based on CMS’s failure to provide him with a precise breakdown of his debt 

or to inform him of the precise interest he might incur going forward, we reject 

that claim too.    CMS has provided Kolbasyuk with the total, present quantity of 

his debt and informed him that this amount might increase due to additional fees 

and  interest.    A  failure  to  provide  the  additional  detailed  disclosures  that 

Kolbasyuk seeks does not transform CMS’s otherwise‐straightforward letter into 

a “false, deceptive, or misleading” one.     

       Kolbasyuk presents no other theory under which CMS might have violated 

Section 1692e.    Nor can we imagine one.    Absent additional facts not present on 

this  record,  nothing  about  CMS’s  letter  could  be  fairly  characterized  as  “false, 

deceptive,  or  misleading.”    Accordingly,  the  district  court  did  not  err  in 

concluding that Kolbasyuk’s complaint fails to state a claim that CMS “use[d] any 

false,  deceptive,  or  misleading  representation  or  means  in  connection  with  the 

collection” of the debt at issue here.    15 U.S.C. § 1692e.           




                                             13 
                                  CONCLUSION 

      We have considered Kolbasyuk’s remaining arguments and conclude that 

they  are waived  or  without merit.    For  the  foregoing  reasons,  we  AFFIRM the 

district court’s judgment. 




                                         14